DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/20/22 has been entered.

Claim Status
The amendments and arguments filed 3/21/22 with the after-final response are acknowledged. Claims 1-7, 9-13, and 15-20 are cancelled. New claims 21-24 are added. Claims 8, 14 and 21-24 are pending. 
Claims 8, 14 and 21-24 are currently under consideration for patentability under 37 CFR 1.104.


Information Disclosure Statement
The information disclosure statement filed on 3/21/22 has been considered. A signed copy is enclosed. The references lined through were not considered because the references were not provided by Applicant. 

Compliance with 37 CFR §§ 1.821—1.825
The specification has been amended to remove reference to the amino acid sequence on page 8. Therefore, the amendment places the application in compliance with the requirements of 37 C.F.R. §§ 1.821-1.825. 




Claim Rejections Withdrawn
The rejection of claims 1-6 and 20 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more is rendered moot by cancellation of the claims. 

The rejection of claims 10 and 16 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is rendered moot by cancellation of the claims. 

Claim Rejections Maintained
		Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of claims 8, 14, 22, and 24 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is maintained. The rejection of claims 1-6, 10, 16, and 20 is rendered moot by cancellation of the claims. 
In claims 8, 14, 22 and 24, it is unclear whether the subject must be exposed to COVID-19, or must be suffering from COVID-19. The claims only require treating or preventing symptoms, but do not require that the subject is ever exposed to or infected with the virus. The claims encompass administering to people that may never be exposed to SARS-CoV-2 virus, and therefore it is unclear how severe symptoms would be prevented or treated.  
The dependent claims are also rejected because they fail to remedy the deficiencies as indicated above. 

Applicant’s Arguments
Applicant argues:
1. The claims encompass both people with severe symptoms and those that are merely at risk of severe symptoms. 

Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. The claims provide for prevention and treatment of symptoms for a virus to which the subject may or may not ever be exposed or infected. It is recommended that Applicant amend the claims to identify that the subject has been exposed to or infected with the virus. 
 
New Claim Rejections
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8, 14, 22 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed.  The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.”
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicants were in possession of the claimed genus.
The instant claims are drawn to several methods that comprise quantifying IL-6, IL-8, IL-22, and ferritin in biofluid samples by contacting mRNA/cDNA or protein with agents that detect the expression of these markers, then evaluating whether the levels of the markers are increased or decreased over a health subject not exposed to COVID-19. The methods (1) treat or prevent severe COVID-19 in a subject, or (2) reduce risk of severe COVID-19 symptoms in a subject. The claims have been amended to recite treatment or prevention in a subject that may or may not have been exposed to the SARS-CoV-2 virus. There are no steps that are adequately described for distinguishing the need for treatment or prevention of severe COVID-19 symptoms from other diseases or estimating risk level for these subjects, since the same biomarkers can be used to identify and select treatments for other diseases.  For example, Buechler et al (US 2007/0092911 A1; filed 10/3/06; published 4/26/07) describes a method for identifying and detecting sepsis in patients, which can be used to select treatment  or monitor treatment (see e.g. paragraph [0014]-[0015], [0185]). The biomarkers used to identify and diagnose sepsis and select/monitor treatment comprise IL-22, IL-6 and IL-8 (see e.g. paragraph [0017], [0018], [0019], [0042]), [0185], claim 89-91). Therefore, use of these biomarkers, without some other characteristic, such as exposure to or infection with the SARS-CoV-2 virus, requires further steps to distinguish the outcome of the instant method to select patients for statin treatment. 
For this reason, the instant claims do not fully describe the required method, or provide other steps that would allow the method to achieve the required function. Therefore, the specification provides insufficient written description to support the genus encompassed by the claims.  Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.) 
The skilled artisan cannot envision the steps, specific assay methods and specific measurement thresholds that are required to establish specific status outcomes. In general, the art regarding establishing biomarkers is unpredictable. Waiker et al (J Am Soc Nephrol. 2012 January; 23(1): 13–21) teach that although diagnostic tests are judged based on their ability to classify individuals according to disease status, the actual disease status is often not known with certainty in clinical medicine. Further, Mayeux (NeuroRx. 2004 Apr;1(2):182-8) teaches that while biomarkers provide a dynamic and powerful approach to understanding a spectrum of diseases, variability is a major concern in biomarkers (see abstract).  Biomarkers are subject to critical timing regarding sample collection, storage conditions, and adequate laboratory handling (see Table 2). Further, normal ranges are often difficult to establish, given interindividual variability, tissue localization, reliability of the biomarker measurements, and persistence of the biomarker (see pages 187-188). This would make comparison to establish disease or select treatment highly unpredictable. 
Currently, there are two known types of tests for diagnosing COVID-19 according to the CDC (downloaded 5/7/21 from https://www.cdc.gov/coronavirus/2019-ncov/symptoms-testing/testing.html). These include a viral test that tests for current infection that uses nucleic acid amplification (NAATs) or antigen detection, and an antibody test, also known as a serology test, that might tell whether a subject had an infection in the past. These tests, however, are unable to diagnose current infection. Further, the biomarkers can be used to detect inflammation in a variety of clinical settings, and do not appear to be specific for COVID-19 diagnosis. For example, Erdemli (Acta Orthop Traumatol Turc. 2018 Mar;52(2):143-147) show that IL-6, IL-8 and ferritin are all altered in biofluids and were used to identify possible periprosthetic joint function (see e.g. entire reference, especially Table 2 and 3). Therefore further description is necessary to distinguish between COVID-19 disease states and other diseases states that alter the same biomarkers. Further description is also needed to identify how to estimate or determine risk level in an individual. One of skill in the art would not be able to “immediately” envisage the current genus of methods as claimed, or conclude that the inventor was in possession of the entire scope of the claimed methods. 
Adequate written description requires more than a mere statement that is part of the invention. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chungai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence. 
The University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that: …To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.” Lockwood v. American Airlines Inc. 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus an Applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2dat1966. 
MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow person of ordinary skill in the art to recognize that he or she invented what is claimed’”. The courts have decided: the purpose of the "written description" requirement is broader than to merely explain how to "make and use"; the Applicant must convey with reasonable clarity to those skilled in the art, that as of the filing date sought, he or she was in possession of the invention. The invention is for purposes of the “written description” inquiry, whatever is now claimed. See Vas-Cath, Inc v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991). 
Furthermore, the written description provision of 35 USC §112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993). And Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. Moreover, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus. However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has the Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed. 
Therefore for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that Applicant had possession of the claimed invention at the time the instant application was filed.

Allowable Subject Matter
Claims 21 and 23 are allowed.

Conclusion
Claims 8, 14, 22 and 24 are not allowed. 
Claims 21 and 23 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002. The examiner can normally be reached 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREA K MCCOLLUM/Examiner, Art Unit 1646                                                                                                                                                                                                        9/9/22